      Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 1 of 7


 1   Katherine Eskovitz (SBN 255105)             Sean Eskovitz (SBN 241877)
     ROCHE CYRULNIK FREEDMAN LLP                 ESKOVITZ LAW
     1158 26th Street, No. 175                   1217 Wilshire Boulevard,
 2   Santa Monica, CA 90403                      No. 3683
     keskovitz@rcfllp.com                        Santa Monica, CA 90402
 3                                               seane@eskovitz.com
     Kyle Roche
 4   Joseph M. Delich                            Brant W. Bishop
     Richard R. Cipolla                          BRANT W. BISHOP, P.C.
 5   ROCHE CYRULNIK FREEDMAN LLP                 2000 Pennsylvania Avenue, NW
     99 Park Avenue, 19th Floor                  Suite 7000
     New York, NY 10016                          Washington, DC 20006
 6   kyle@rcfllp.com                             brant@bishop.us
     jdelich@rcfllp.com
 7   rcipolla@rcfllp.com

 8    Counsel for Plaintiff Apothio LLC
             UNITED STATES DISTRICT COURT
 9           EASTERN DISTRICT OF CALIFORNIA
10          APOTHIO, LLC,                              No. 1:20-CV-00522-NONE-JLT
                               Plaintiff,
11
                   v.
12
            KERN COUNTY; KERN COUNTY                   DECLARATION OF
13          SHERIFF’S OFFICE; CALIFORNIA               KATHERINE ESKOVITZ IN
            DEPARTMENT OF FISH AND WILDLIFE;           SUPPORT OF APOTHIO’S
            DONNY YOUNGBLOOD; JOSHUA                   OPPOSITIONS TO
14          NICHOLSON; CHARLTON H. BONHAM;             DEFENDANTS’ MOTIONS TO
            JOHN DOES #1 THROUGH #10,                  DISMISS
15          UNKNOWN AGENTS OF THE KERN
            COUNTY SHERIFF’S OFFICE; JOHN
16          DOES #11 THROUGH #20, UNKNOWN
            AGENTS OF THE CALIFORNIA FISH
            AND WILDLIFE DEPARTMENT,
17
                               Defendants.
18

19

20

21

22

23

24
                                             1
     DECLARATION OF KATHERINE ESKOVITZ

25
      Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 2 of 7


 1
                          DECLARATION OF KATHERINE ESKOVITZ
 2
            I, Katherine Eskovitz, declare:
 3
            1.      I am attorney admitted to practice before this Court and counsel of record for
 4
     Apothio, LLC (“Apothio”) in this matter. I respectfully submit this declaration in support of
 5
     the oppositions to Defendants’ motions to dismiss. The matters stated in this declaration are
 6
     true of my own personal knowledge except as matters stated as to information and belief.
 7
            2.      On April 10, 2020, Plaintiff Apothio filed the Complaint in the above-captioned
 8
     action. As alleged in the Complaint, the search warrant (agency case number of 2019-
 9
     00171257) served by the Kern County Sheriff’s Office while executing a search of Apothio’s
10
     farms on October 25, 2019 (the “Search Warrant”) has never been provided to Plaintiff. E.g.
11
     ECF No. 1 “Compl.” ¶ 101. Plaintiff has exercised diligent efforts to obtain the search warrant
12
     and related materials, as outlined in the Complaint, ¶¶ 146-154, and below.
13
            3.      On information and belief, on February 18, 2020, at the direction of counsel,
14
     John Teague, an employee of Apothio, visited the Kern County Superior Courthouse located at
15
     1415 Truxtun Avenue in Bakersfield, California. He asked a clerk at the felony counter to
16
     locate the supporting affidavit and all documents related to the Search Warrant. The clerk did
17
     not find any information and directed Mr. Teague to a public terminal containing historical
18
     search warrant information, organized by date of return. Mr. Teague reviewed every returned
19
     warrant available in the system with return dates between October 1, 2019, until February 18,
20
     2020. He did not locate the Search Warrant on the terminal.
21
            4.      On information and belief, on February 19, 2020, a colleague at my firm, Joseph
22
     M. Delich, spoke with Stephanie Frazer from the Felony Division of the Kern County Superior
23
     Court to ask whether she would be able to locate the Search Warrant if given the agency case
24
                                                    2
     DECLARATION OF KATHERINE ESKOVITZ

25
      Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 3 of 7


 1   number. She explained that there was a public terminal one could use at the courthouse to view

 2   warrant returns manually. On information and belief, she stated that until a return is filed, there

 3   is no record in the court system that a warrant was approved.

 4          5.      On or about February 19, 2020, Mr. Delich submitted a Judicial Records

 5   Request via the electronic form available on the Kern County Superior Court Website, seeking

 6   all records related to the Search Warrant. On information and belief, after an exchange with an

 7   unnamed clerk about how to obtain warrant information, Assistant Court Supervisor Sarah

 8   Gomez from the Felony Division reiterated that all available search warrant materials should

 9   be viewable in the public terminal.

10          6.      On information and belief, on February 21, 2020, Mr. Delich spoke with Judge

11   Brumfield’s clerk at the Kern County juvenile court. The clerk informed Mr. Delich that Judge

12   Brumfield would have signed the Search Warrant while on warrant duty, and neither the

13   courthouse nor Judge Brumfield’s chambers would retain those records, because electronic

14   warrants are handled through the Court Executive Officer, Tamarah Harber-Pickens.

15          7.      On February 24, 2020, I spoke with Julie Flores of the Administration

16   Department of the Kern County Superior Court and asked her about obtaining copy of the

17   Search Warrant and information associated with the Search Warrant. She recommended that I

18   speak with the Clerk’s Office at the Kern County Superior Court.

19          8.      On February 24, 2020, I spoke with Stefanie Frazer from the Clerk’s Office at

20   the Kern County Superior Court about locating records relating to the Search Warrant and its

21   supporting affidavit. I provided her with the agency case number located at the top of the

22   Search Warrant. After an unsuccessful search, she directed me to contact a Victor Medina of

23   the Kern County Sheriff’s Office.

24
                                                      3
     DECLARATION OF KATHERINE ESKOVITZ

25
      Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 4 of 7


 1            9.      On February 24, 2020, I spoke with Victor Medina of the Kern County Sheriff’s

 2   Office. He stated, in sum and in substance, that the system was showing that the warrant is

 3   “sealed,” and that only the officer and the judge who approved it are able to see it on the

 4   system. He advised, in sum and in substance, that I should have the Court instruct him on

 5   whether to release the documents.

 6            10.     On March 10, 2020, Plaintiff filed a writ of mandate in the Superior Court of

 7   California for the County of Kern, Apothio LLC v. Kern County Sheriff’s Office, et al., No.

 8   BCV-20-100711 (the “State Court Action”), against the Kern County Sheriff’s Office, Donny

 9   Youngblood, and Joshua Nicholson seeking the return of the executed Search Warrant to the

10   court.

11            11.     After confirming that there is no docketed sealing order since the execution of

12   the warrant, as well as no Hobbs seal on the warrant itself, see Compl. Ex. A, on March 19,

13   2020, Plaintiff filed a motion in the State Court Action asking the court to take judicial notice

14   that the Search Warrant and any related materials are public judicial records not subject to any

15   sealing order.

16            12.     At the hearing on the motion on April 30, 2020, Judge Bradshaw asked County

17   Counsel Phil Jenkins if there was a sealing order, to which he responded he had no information

18   other than the warrant itself and “based off the face of the warrant there appears to be a sealing

19   order,” referring to the electronic signature page check mark indicating a pre-execution sealing

20   of the warrant. He suggested that Apothio could file a motion to unseal A true and correct copy

21   of the hearing transcript is attached as Ex. A. The judicial notice motion was denied with no

22   findings made. A true and correct copy of the Court’s minute order denying the motion is

23   attached as Ex. B.

24
                                                      4
     DECLARATION OF KATHERINE ESKOVITZ

25
      Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 5 of 7


 1          13.     On information and belief, on May 4, 2020, Mr. Delich spoke with Sue from the

 2   Felony Division of the Kern County Superior Court. She explained that the Court does not

 3   retain any search warrant records, and the only such records are the ones uploaded by the

 4   agency, which then become viewable on the public terminals. At the time, she indicated that

 5   the Courthouse was currently closed to the public due to COVID-19 and that Court staff would

 6   not check the terminals on behalf of any party.

 7          14.     On May 6, 2020, seeking information related to the Search Warrant, Mr. Delich

 8   sent a judicial records request under Rule 10.500 of the California Rules of Court to Kern

 9   County Superior Court.

10          15.     On May 29, 2020, in response to Apothio’s May 6, 2020 judicial records

11   request, Court Executive Officer Tamarah Harber-Pickens of the Kern County Superior Court

12   represented that, generally, the Court retains no records related to the search warrant until it is

13   subsequently returned. Ms. Harber-Pickens also explained that the Court does not maintain

14   records of court orders sealing search warrant materials when the issuing magistrate seals a

15   warrant submitted through AERITIS, the automated warrant system. Because of the

16   Courthouse closures due to COVID-19, Ms. Harber-Pickens offered that Ana Nichols, the

17   Court Supervisor in Felony and Appeals, could check the public terminals on our behalf for

18   information related to the Search Warrant.

19          16.     On June 1, 2020, Anna Nichols informed counsel for Apothio that she was not

20   able to locate any search warrants referencing the provided information on the public

21   terminals.

22          17.     On June 2, 2020, Apothio filed a motion to unseal the warrant and related

23   materials. At the direction of Judge Bradshaw’s chambers, Apothio filed the motion in the

24
                                                       5
     DECLARATION OF KATHERINE ESKOVITZ

25
      Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 6 of 7


 1   Criminal Division of the Superior Court of California in Kern County.

 2          18.     On June 9, 2020, Kern County opposed Apothio’s motion, arguing that the

 3   motion to unseal was improper because it would conflict with the mandamus proceedings

 4   before Judge Bradshaw and discovery in the pending case before this Court. After a hearing on

 5   the motion in the criminal division, the Court denied the motion and said the motion should be

 6   heard by Judge Bradshaw. A true and correct copy of the hearing transcript containing the

 7   Court’s ruling is contained at Ex. C.

 8          19.     On May 18, 2020, counsel for Apothio served the first request for production on

 9   Respondents. Request No. Two called for the production of “Any and all SEARCH

10   WARRANT MATERIALS” defined to include “any affidavits [or] statements of probable

11   cause.]” On June 17, 2020, Respondents responded to Request No. Two. The response stated:

12          Respondents object to this interrogatory as follows: (1) as to SEARCH
            WARRANT MATERIALS as defined by Petitioners. As defined it is
13          overbroad, vague and ambiguous. Further, it improperly seeks to obtain
            evidence seized under the search warrant. (Saunders v. Superior Court
14          (2017) 12 Cal.App.5th Supp.1, 13-15.) (2) It goes beyond the scope of the
            underlying petition (3) it is immaterial to the underlying petition, which
15          merely compels to a specific fact (4) vague, ambiguous, overbroad and
            irrelevant, including, but not limited to the failure to identify the specific
16          Defendant to when the Interrogatory is directed (5) not reasonably
            calculated to discover admissible evidence (6) these interrogatories are a
17          fishing expedition (7) the requested information is the subject of an
            ongoing investigation (8) County of Kern asserts the official information
18          privilege. Evidence Code §1040 (9) the request calls for protected
            Attorney Work Product. Subject to and without waiving the forgoing.
19          Respondent responds as follows: Respondents cannot produce these
            documents at this time as each document is being examined as a part of an
20          ongoing criminal investigation, which Petitioner is aware of. Once the
            investigation is completed and the documents become available
21          Respondents will supplement this response with any material that is
            relevant.
22
            20.     On June 22, 2020, Kern County filed a motion for judgment on the pleadings in
23
     the State Court Action, attaching a declaration alleging that after the filing of the mandamus
24
                                                     6
     DECLARATION OF KATHERINE ESKOVITZ

25
Case 1:20-cv-00522-NONE-JLT Document 34-1 Filed 07/13/20 Page 7 of 7



 1   petition, the warrant was returned to the court.

 2             21       On June   3),   20 20, Apothio re-filed its motion to unseal in its mandamus

 3   proceeding before Judge Bradshaw.

 4             22       A hearing date for Kem County's motion for judgment on the pleadings in the

 5   State Court Action is set for July 22, at which time the court will also hear Apothio's motion to

 6   unseal.

 7             23       I declare under penalty of perjury under the laws of the United States of

 8   America that the foregoing is true and correct.

 9
     Dated: July    n   20 20
10

11
                                                        1~ 26th Street, No. 175
12                                                      Santa Monica, CA ~ 4) 3
                                                        keskovitz@rcfllg.com
13
                                                        Counsel for Apothio LLC
14

15

16

17

18

19

20

21

22

23

24
                                                        7
     DECLARATION OF KATHERINE ESKOVITZ
